Citation Nr: 0300177	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  98-01 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, claimed as residuals of ulcerative colitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to 
June 1990.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a December 1990 rating action that 
denied the veteran's claim of service connection for 
ulcerative colitis.  Following the RO's December 1990 
notification of that decision, the veteran filed a Notice 
of Disagreement (NOD) with the denial in January 1991.  
The RO then determined that the veteran's NOD was not 
timely, a determination that the veteran appealed.  In 
November 1999, the Board held that the veteran had filed a 
timely NOD in this case, and remanded the merits issue 
back to the RO.  The RO issued a Statement of the Case in 
September 2000, and the veteran filed a Substantive 
Appeal, perfecting his appeal on the merits issue, in 
October 2000.  

REMAND

The record reflects that, in correspondence received at 
the RO in February 2001, the veteran indicated that he 
desired a hearing at a local VA office before a Member of 
the Board (Travel Board hearing).  In a letter dated in 
September 2002, the veteran was advised of the time, date 
and location of the hearing, to be held in October 2002.  
However, a copy of the hearing notification letter in the 
record was subsequently annotated to show that the 
appellant failed to appear as scheduled.  

After certification of the claims file to the Board, the 
Board received the veteran's September 2002 hearing 
notification letter that had been returned as 
undeliverable due to an incorrect address.  Hence, the 
veteran did not receive written notice of the scheduled 
hearing.  As reflected in a January 2003 Report of 
Contact, the veteran's correct address has since been 
obtained, and the veteran has indicated his continuing 
desire for a Travel Board hearing.  

Therefore, in order to ensure full compliance with due 
process requirements, the case is hereby REMANDED to the 
RO for the following action:

The RO should schedule the veteran for 
a Travel Board hearing at the earliest 
available opportunity.  Unless the 
veteran indicates, in a signed writing, 
that the requested hearing is no longer 
desired, the hearing should be held, 
and the claims file thereafter 
transferred to the Board in accordance 
with current appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need 
take no action until otherwise notified, but he may 
furnish additional evidence during the appropriate time 
frame.  See Kutscherousky v. West,
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




